Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to claims filed on September 3, 2021. Claims 21-30 have been canceled. Claims 1-20 are pending and presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,793,343. Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the instant application are anticipated by said claims of the U.S. Patent. Claims 1, 2 and 6 of the instant application and claims 1 and 5 of the U.S. Patent will be used as an exemplary to show similarity among the conflicting claims (see table below). 
Instant Application
U.S. Patent No. 8,793,343 
1. A method, comprising: 
configuring two or more storage gateways as a storage gateway group on a local network and assigning one or more volumes to each storage gateway device in the storage gateway group, wherein each storage gateway provides an interface between one or more client processes on the local network and a storage service on a remote network for accessing client data maintained on a remote data store by the storage service; 

performing, by each storage gateway in the storage gateway group: 
exposing a volume assigned to the storage gateway to the one or more client processes on the local network via one or more I/O ports; 


sending the write data directed to the volume to one or more other storage gateways in the storage gateway group, wherein each of the one or more other storage gateways appends received write data directed to the volume to a write log corresponding to the volume on a local data store for the respective storage gateway; and 

receiving write data directed to one or more other volumes from the one or more other storage gateways in the storage gateway group, appending the received write data to one or more other write logs corresponding to the one or more other volumes on the local data store for the storage gateway, and recording location information for the write data 

2.  The method as recited in claim 1, further comprising: 
determining that one of the storage gateways in the storage gateway group is unavailable; 

selecting another storage gateway in the storage gateway group to take over a different volume that was assigned to the unavailable storage gateway; 

the selected storage gateway taking over storage gateway operations for the different volume; and

 exposing the different volume to the one or more client processes on the local network via the one or more I/O ports.

configuring two or more storage gateways as a storage gateway group on a local network and assigning one or more volumes to each storage gateway device in the storage gateway group, wherein each storage gateway provides an interface between one or more client processes on the local network and a storage service on a remote network for accessing client data maintained on a remote data store by the storage service; 

performing, by each storage gateway in the storage gateway group: 
exposing a volume assigned to the storage gateway to the one or more client processes on the local network via one or more I/O ports; 


sending the write data directed to the volume to one or more other storage gateways in the storage gateway group, wherein each of the one or more other storage gateways appends received write data directed to the volume to a write log corresponding to the volume on a local data store for the respective storage gateway; and 

receiving write data directed to one or more other volumes from the one or more other storage gateways in the storage gateway group, appending the received write data to one or more other write logs corresponding to the one or more other volumes on the local data store for the storage gateway, and recording location information for the write data 



determining that one of the storage gateways in the storage gateway group is unavailable; 

selecting another storage gateway in the storage gateway group to take over a different volume that was assigned to the unavailable storage gateway; 

the selected storage gateway taking over storage gateway operations for the different volume; and 

exposing the different volume to the one or more client processes on the local network via the one or more I/O ports.

at least one processor; 
one or more I/O ports; and 
a memory comprising program instructions, wherein the program instructions are executable by the at least one processor to: 



receive write data directed to a volume from another storage gateway on the local network and store the write data directed to the volume to a local data store, wherein the volume is assigned to the other storage gateway; and 









upon determining that the other storage gateway is unavailable, take over the volume that was assigned to the other storage gateway, wherein, to take over the volume, the program instructions are executable by the at least one processor to:



expose the volume to the one or more client processes on the local network via one or more I/O ports.

at least one processor; 
one or more I/O ports; and 
a memory comprising program instructions, wherein the program instructions are executable by the at least one processor to: 



receive write data directed to a volume from another storage gateway on the local network and store the write data directed to the volume to a local data store, wherein the volume is exposed by the other gateway such that the other gateway uploads the write data to the remote data store for the volume, wherein the storage gateway and the other storage gateway are on the same local network, wherein the local data store is distinct from the storage service on the remote network, wherein the volume is assigned to the other storage gateway; and 

upon determining that the other storage gateway is unavailable, take over the volume that was assigned to the other storage gateway, wherein, to take over the volume, the program instructions are executable by the at least one processor to: 


expose, by the storage gateway, the volume to the one or more client processes on the local network via one or more I/O ports such that the volume is assigned to the storage gateway and the storage gateway stores write data for the volume to the local data store and uploads the write data to the remote data store for the volume via the storage service on the remote network.


Dependent claims 3-5 and 7-20 of the instant application also recite similar features as of the claims 2-4, 6-20 and 22-28 of the U.S. Patent. Additionally, claim 1 of the instant application recites similar features as claim 21 of the U.S. Patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as 

Claims 1, 2, 5-7, 9-11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marks et al “Mark”, U.S. Patent No. 5,790,775, in view of Yim et al “Yim”, US PGPub. No. 20080016300, and further in view of Kawamura, US-PGPub. No 20070185924.
As per Claim 1, Marks discloses a method, comprising: 
configuring two or more storage gateways as a storage gateway group on a local network (Marks discloses storage controllers 14 and 14' interconnected with SCSI bus [Fig. 1, col. 4, line 21-48]. i.e. storage gateways 14 and 14’ are configured as a storage gateway group on a local network.) and assigning one or more volumes to each storage gateway device in the storage gateway group (Marks discloses assigning storage volumes to each storage controller [Fig. 1 and 2, col. 5, line 6-57].); performing, by each storage gateway in the storage gateway group: exposing a volume assigned to the storage gateway to the one or more client processes on the local network via one or more I/O ports (Marks discloses the host CPU 12 communicates with each storage controller 14 to the storage devices [Fig. 1, col. 4, line 44-48]. i.e. each storage controller exposes the assigned volume to the client processes on the local network via I/O ports.)
However, Marks does not expressly disclose wherein each storage gateway provides an interface between one or more client processes on the local network and a storage service on a remote network for accessing client data maintained on a remote data store by the storage service; receiving write requests directed to the volume from the one or more client processes via the I/O ports, appending write data indicated by the write requests to a write log corresponding to the volume on a local data store for the storage gateway, recording location information for the write data in the write log to a metadata store corresponding to the volume, and uploading write data from the write log corresponding to the volume to the remote data store.
Yim discloses wherein each storage gateway provides an interface between one or more client processes on the local network and a storage service on a remote network for accessing client data maintained on a remote data store by the storage service (Yim discloses a secondary/remote site to 
It would have been obvious to one ordinary skill in the art at the time of invention to incorporate the method of backing up write data in a remote site as disclosed by Yim into the storage system of Marks in order to recover data under storage device failure situation [Yim, para. 22], thereby increasing stability of Marks’ system.
	However, Marks and Yim do not expressly disclose sending the write data directed to the volume to one or more other storage gateways in the storage gateway group, wherein each of the one or more other storage gateways appends received write data directed to the volume to a write log corresponding to the volume on a local data store for the respective storage gateway; and receiving write data directed to one or more other volumes from the one or more other storage gateways in the storage gateway group, appending the received write data to one or more other write logs corresponding to the one or more other volumes on the local data store for the storage gateway, and recording location information for the write data in the one or more other write logs to one or more other metadata stores corresponding to the one or more other volumes.
	Kawamura discloses sending the write data directed to the volume to one or more other storage gateways in the storage gateway group, wherein each of the one or more other storage gateways appends received write data directed to the volume to a write log corresponding to the volume on a local 
It would have been obvious to one ordinary skill in the art at the time of invention to incorporate the method of exchange log records between the storage controllers as disclosed by Kawamura into the storage system of Marks and Yim in order to recover data under database failure situation [Kawamura, para. 22], thereby further increasing Marks and Yim’s system stability.
As per Claim 2, Marks, Yim, and Kawamura further disclose determining that one of the storage gateways in the storage gateway group is unavailable; selecting another storage gateway in the storage gateway group to take over a different volume that was assigned to the unavailable storage gateway; the selected storage gateway taking over storage gateway operations for the different volume; and exposing the different volume to the one or more client processes on the local network via the one or more I/O ports. (Marks discloses the controllers send each other "keep alive" messages and monitor discontinuation of this message by the other controller to execute failover operation [Fig. 6, step 100, 102, 104, col. 9, line 67 – col. 10, line 5]. Under the failure operation, the controller takes over all the targets of the failed controller [Fig. 7A, step 108 and 110, col. 10, line 6-22]. Furthermore, the surviving controller send a message telling the host about the failure, so the host sends its subsequent requests to the 
As per Claim 5, Marks, Yim, and Kawamura further disclose wherein each storage gateway in the storage gateway group further performs: sending indications of events related to the volume to the one or more other storage gateways in the storage gateway group (As discussed above, Kawamura discloses each storage controller exchange its own log (i.e. indications of events) with other storage controller [para. 20].), wherein events related to a volume include snapshot events, upload events, and volume ownership events (Kawamura’s record shows a current snapshot of the storage controller (snapshot event), where the logs are stored (update event), and the controller associating with the volumes (ownership event) [Fig. 3A, para. 70-71].); receiving indications of events related to the one or more other volumes from the one or more other storage gateways in the storage gateway group; and recording the events related to the one or more other volumes to the one or more other metadata stores corresponding to the one or more other volumes. (As discussed above, Kawamura discloses a storage controller to receive another storage controller's log [para. 20].)
As per Claim 6, Marks discloses a storage gateway [Fig. 1, ref. 14, col. 4, line 21-24], comprising: 
at least one processor; one or more I/O ports; and a memory comprising program instructions, wherein the program instructions are executable by the at least one processor to: (Marks discloses the storage controller comprises a policy processor and a memory including software for the policy processor to execute [Fig. 4, col. 6, line 54 – col. 7, line 10]. Marks further discloses the storage controller includes multiple I/O ports [Fig. 1, col. 4, line 21-48].) upon determining that the other storage gateway is unavailable, take over the volume that was assigned to the other storage gateway, wherein, to take over the volume, the program instructions are executable by the at least one processor to: expose the volume to the one or more client processes on the local network via one or more I/O ports. (Marks discloses the controllers send each other "keep alive" messages and monitor discontinuation of this message by the other controller to execute failover operation [Fig. 6, step 100, 102, 104, col. 9, line 67 – col. 10, line 5]. Under the failure operation, the controller takes over all the targets of the failed controller [Fig. 7A, step 108 and 110, col. 10, line 6-22]. Furthermore, the surviving controller send a message telling the host about the failure, so the host sends its subsequent requests to the surviving controller [Fig. 7A, step 114, 
However, Marks does not expressly disclose provide an interface between one or more client processes on a local network and a storage service on a remote network for accessing client data maintained on a remote data store by the storage service; and begin uploading the write data directed to the volume from the local data store to the remote data store.
Yim discloses provide an interface between one or more client processes on a local network and a storage service on a remote network for accessing client data maintained on a remote data store by the storage service; and begin uploading the write data directed to the volume from the local data store to the remote data store. (Yim discloses a secondary/remote site to backup write data when the data on the primary site is lost or corrupted [abstract, Fig. 1, para. 22]. In other words, the storage controller in the primary site (local network) provides an interface between client processes on the primary site and a storage service on a remote network for accessing client data maintained on a remote data store 184. In specific, Yim discloses the controller on the primary site receives write requests and the write requests are recorded in a local memory 144 [Fig. 1, para. 18 and 23]. Furthermore, the replica writes are transmitted to the secondary site [para. 26].)
It would have been obvious to one ordinary skill in the art at the time of invention to incorporate the method of backing up write data in a remote site as disclosed by Yim into the storage system of Marks in order to recover data under storage device failure situation [Yim, para. 22], thereby increasing stability of Marks’ system.
However, Marks and Yim do not expressly disclose receive write data directed to a volume from another storage gateway on the local network and store the write data directed to the volume to a local data store, wherein the volume is assigned to the other storage gateway.
Kawamura discloses receive write data directed to a volume from another storage gateway on the local network and store the write data directed to the volume to a local data store, wherein the volume is assigned to the other storage gateway. (Kawamura discloses each storage controller to include a memory for storing data exchanged between an external device and a disk device [Fig. 1, para. 52]. In specific, Kawamura discloses a detail process for a storage controller to record data of the write requests into local 
It would have been obvious to one ordinary skill in the art at the time of invention to incorporate the method of exchange log records between the storage controllers as disclosed by Kawamura into the storage system of Marks and Yim in order to recover data under database failure situation [Kawamura, para. 22], thereby further increasing Marks and Yim’s system stability.
As per Claim 7, Marks, Yim, and Kawamura further disclose wherein, to store the write data directed to the volume to the local data store, the program instructions are executable by the at least one processor to append the write data received from the other storage gateway to a write log and record write log location information for the write data to a metadata store. (As discussed above, Kawamura discloses a storage controller to receive another storage controller's write log [para. 20]. Kawamura further discloses the log includes a log sequence number [Fig. 6B, para. 87]. i.e. the location information for the write data in the one or more write logs are recorded.)
As per Claim 9, Marks, Yim, and Kawamura further disclose wherein the program instructions are further executable by the at least one processor to, subsequent to said exposing the volume, receive write data directed to the exposed volume from the one or more client processes via the one or more I/O ports and store the write data directed to the exposed volume received from the one or more client processes to the local data store. (As discussed above, Marks discloses the surviving controller send a message telling the host about the failure, so the host sends its subsequent requests to the surviving controller [Fig. 7A, step 114, 116, 118, and Fig. 7B, col. 10, line 42 – col. 11, line 3]. i.e. the surviving controller takes over all volumes of the failed controller and accepts subsequent requests to those volumes. Furthermore, Kawamura discloses each storage controller to include a memory for storing data exchanged between an external device and a disk device [Fig. 1, para. 52]. In specific, Kawamura discloses a detail process for a storage controller to record data of the write requests into local memories [Fig. 2, para. 53-59]. See above discussion for combining the references.)
As per Claim 10, Marks, Yim, and Kawamura further disclose wherein, to store the write data directed to the exposed volume received from the one or more client processes to the local data store, 
As per Claim 11, Marks, Yim, and Kawamura further disclose wherein the program instructions are executable by the at least one processor to send the write data directed to the exposed volume received from the one or more client processes to at least one other storage gateway on the local network. (Kawamura discloses the first controller and the second controller to synchronize their logs [para. 20]. i.e. Kawamura discloses a storage controller to send its logs to another storage controller.)
As per Claim 14, Marks, Yim, and Kawamura further disclose wherein the program instructions are further executable by the at least one processor to receive and record indications of events related to the volume from the other storage gateway prior to the other storage gateway becoming unavailable. (As discussed above, Kawamura discloses a storage controller to receive another storage controller's write log [para. 20]. Kawamura further discloses the failure occurs after the logs has been stored in another storage controller [Fig. 11 and 12A, para. 109-113].)
As per Claim 15, Marks, Yim, and Kawamura further disclose wherein the events include snapshot events and upload events. (Kawamura’s record shows a current snapshot of the storage controller (snapshot event), and where the logs are stored (update event) [Fig. 3A, para. 70-71].)
As per Claim 16, Marks, Yim, and Kawamura further disclose wherein the program instructions are further executable by the at least one processor to: determine that one of the events was not completed by the other storage gateway; and complete the event related to the volume subsequent to said taking over the volume. (Marks discloses the host keeps a record of the lost requests and then reissues the lost requests to the surviving controller to perform [Fig. 7B, col. 10, line 23 – col. 11, line 3].)
As per Claim 17, Marks, Yim, and Kawamura further disclose wherein the program instructions are further executable by the at least one processor to receive write data directed to one or more other volumes assigned to the storage gateway from the one or more client processes via the one or more I/O ports, store the write data directed to the one or more other volumes to the local data store (As discussed 
As per Claim 18, Marks, Yim, and Kawamura further disclose wherein, to store the write data directed to the one or more other volumes to the local data store, the program instructions are executable by the at least one processor to append the write data to one or more write logs each corresponding to one of the one or more other volumes and record write log location information for the write data to one or more metadata stores each corresponding to one of the one or more other volumes. (As discussed above, Kawamura discloses a storage controller to receive another storage controller's write log [para. 20]. Kawamura further discloses the log includes a log sequence number [Fig. 6B, para. 87]. i.e. the location information for the write data in the one or more write logs are recorded.)
As per Claim 19, Marks, Yim, and Kawamura further disclose wherein, to upload the write data directed to the one or more other volumes from the local data store, the program instructions are executable by the at least one processor to asynchronously upload write data from the one or more write logs to the remote data store. (Yim discloses the upload write logs to the remote data store is asynchronous [para. 17-18])
As per Claim 20, Marks, Yim and Kawamura further disclose wherein the program instructions are further executable by the at least one processor to send the write data directed to the one or more other volumes to at least one other storage gateway on the local network. (As discussed above, Kawamura discloses the first controller and the second controller to synchronize their logs [para. 20]. i.e. Kawamura disclose a storage controller to send its write data to be stored in another storage controller.)

s 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marks, in view of Yim, further in view of Kawamura, and further in view of Pittelkow et al “Pittelkow”, U.S. Patent No. 7,003,688.

As per Claim 3, Marks, Yim, and Kawamura do not expressly disclose wherein said selecting another one of the storage gateways in the storage gateway group to take over a different volume that was assigned to the unavailable storage gateway is performed by the storage gateway group according to a distributed election technique.
Pittelkow discloses wherein said selecting another one of the storage gateways in the storage gateway group to take over a different volume that was assigned to the unavailable storage gateway is performed by the storage gateway group according to a distributed election technique. (Pittelkow discloses multiple storage controller to perform an election process to select a master controller [col. 9, line 40-60, and Fig. 12, ref. 1206, 1214, 1216, col. 28, line 37 - col. 29, line 43].)
It would have been obvious to one ordinary skill in the art at the time of invention to incorporate the method of electing a storage controller as disclosed by Pittelkow into the storage system of Marks, Yim, and Kawamura in order to control the failover to a specific controller when there are more than two controllers in the system. It optimizes the choice of controller and ensures all other controllers agree to such change, thereby enhancing flexibility and stability of Marks, Yim, and Kawamura’s storage system.
As per Claim 8, Marks, Yim, and Kawamura do not expressly disclose wherein the program instructions are further executable by the at least one processor to inform at least one other storage gateway on the local network that the storage gateway has taken over the volume from the unavailable storage gateway.
Pittelkow discloses wherein the program instructions are further executable by the at least one processor to inform at least one other storage gateway on the local network that the storage gateway has taken over the volume from the unavailable storage gateway. (Pittelkow discloses multiple storage controller to perform an election process to select a master controller [col. 9, line 40-60, and Fig. 12, ref. 1206, 1214, 1216, col. 28, line 37 - col. 29, line 43]. After the master controller has been elected, the master notifies the slave controllers about the election outcome [Fig. 12, ref. 1218, col. 29, line 30-43].)
.

Claims 4, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marks, in view of Yim, further in view of Kawamura, and further in view of Micka et al “Micka”, U.S. Patent No. 6,148,383.

As per Claim 4, Marks, Yim, and Kawamura disclose taking over storage gateway operations for the different volume above. However, Marks, Yim, and Kawamura do not expressly disclose the selected storage gateway querying one or more other storage gateways in the storage gateway group to determine if any write data is missing from a write log on a local data store for the selected storage gateway, wherein the write log corresponds to the different volume; and if any write data is missing from the write log on the local data store, the selected storage gateway obtaining the missing write data for the different volume from the one or more other storage gateways in the storage gateway group.
Micka discloses the selected storage gateway querying one or more other storage gateways in the storage gateway group to determine if any write data is missing from a write log on a local data store for the selected storage gateway, wherein the write log corresponds to the different volume; and if any write data is missing from the write log on the local data store, the selected storage gateway obtaining the missing write data for the different volume from the one or more other storage gateways in the storage gateway group. (Micka discloses a controller to check whether updates are received from the source primary storage controller, and to request retransmission of the missing or corrupted updates from the source primary storage controller [col. 10, line 30-55].)
It would have been obvious to one ordinary skill in the art at the time of invention to incorporate the method for each controller to check whether it has updated information and to request missing information as disclosed by Micka into the storage system of Marks, Yim, and Kawamura in order to 
As per Claim 12, Marks, Yim, and Kawamura further disclose wherein the other storage gateway also sends the write data directed to the volume to at least one other storage gateway on the local network (Kawamura discloses the first controller and the second controller to synchronize their logs [para. 20]. i.e. Kawamura discloses each storage controller to send its logs to other storage controllers.), and wherein, to take over the volume. (Marks discloses under the failure operation, the controller takes over all the targets of the failed controller [Fig. 7A, step 108 and 110, col. 10, line 6-22].)
However, Marks, Yim, and Kawamura do not expressly disclose the program instructions are executable by the at least one processor to: determine that a portion of the write data for the volume is missing from the local data store; and obtain the missing portion of the write data for the volume from the at least one other storage gateway.
Micka discloses the program instructions are executable by the at least one processor to: determine that a portion of the write data for the volume is missing from the local data store; and obtain the missing portion of the write data for the volume from the at least one other storage gateway. (Micka discloses a controller to check whether updates are received from the source primary storage controller, and to request retransmission of the missing or corrupted updates from the source primary storage controller [col. 10, line 30-55].)
It would have been obvious to one ordinary skill in the art at the time of invention to incorporate the method for each controller to check whether it has updated information and to request missing information as disclosed by Micka into the storage system of Marks, Yim, and Kawamura in order to ensure each storage controller having the most updated information when performing failover, thereby enhancing stability of Marks, Yim, and Kawamura’s storage system.
As per Claim 13, Marks, Yim, Kawamura, and Micka further disclose wherein, to determine that a portion of the write data for the volume is missing from the local data store, the storage gateway process is operable to examine sequence numbers for the write data to determine if any sequence numbers are missing from the local data store. (Micka discloses checking the missing data based on the sequence code (equated to sequence numbers) [col. 10, line 30-55].)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454